I N      T H E     C O U R T O F A P P E A L S
                                                                                 A T K N O X V I L L E                                                            FILED
                                                                                                                                                             January 28, 1999

                                                                                                                                                            Cecil Crowson, Jr.
                                                                                                                                                            Appellate C ourt
                                                                                                                                                                Clerk

C H A T T A N O O G A A R E A R E G I O N A L                                                    )          H A M I L T O N C O U N T Y
T R A N S P O R T A T I O N A U T H O R I T Y                                                    )          0 3 A 0 1 - 9 7 1 2 - C H - 0 0 5 2 4
                                                                                                 )
                    P l a i n t i f f - A p p e l l a n t                                        )
                                                                                                 )
                                                                                                 )
                    v .                                                                          )          H O N . H O W E L L           N .     P E O P L E S ,
                                                                                                 )          C H A N C E L L O R
                                                                                                 )
T   .   U   .       P   A   R   K S C O N S T R U C       T I O N                                )
C   O   M   P   A   N   Y   ,     a T e n n e s s e       e                                      )
C   o   r   p   o   r   a   t   i o n , a n d H A         Y E S                                  )
D   R   I   L   L   I   N   G   , I N C . , a M           i s s o u r i                           )
C   o   r   p   o   r   a   t   i o n                                                             )
                                                                                                  )
                    D e f e n d a n t s - A p p e l l e e s                                       )         R E V E R S E D       A N D     R E M A N D E D




T I M O T H Y                   M .     G I B B O N S     O F         C H A T T A N O O G A               F O R       A P P E L L A N T

R I C H A R D J .                       M c A F E E a n d C A M E R O N S .                           H I L L         O F   C H A T T A N O O G A         F O R     A P P E L L E E
T . U . P A R K S                       C O N S T R U C T I O N C O M P A N Y

L A W R E N C E A . R O U S E a n d K I R K T . M A Y O F K A N S A S                                                             C I T Y ,       M I S S O U R I ;         A N D
H O Y T O . S A M P L E S O F C H A T T A N O O G A F O R A P P E L L E E                                                         H A Y E S       D R I L L I N G ,         I N C .




                                                                            O     P    I     N        I     O     N




                                                                                                                                          G o d d a r d ,         P . J .




                                      C h a t t a n o o g a           A r e a    R e g i o n a l                T r a n s p o r t a t i o n         A u t h o r i t y

( C A R T A )                   a p p e a l s     a     j u d g m e n t          o f       t h e          C h a n c e r y       C o u r t       f o r     H a m i l t o n

C o u n t y                 w h i c h       s o u g h t     a         d e c l a r a t o r y               j u d g m e n t       t h a t     i t     w a s     n o t     b o u n d

b y         t h e           a r b i t r a t i o n         p r o v i s i o n s              o f        a     c e r t a i n       c o n t r a c t         e n t e r e d       i n t o
w i t h       T .     U .       P a r k s       C o n s t r u c t i o n               C o m p a n y         a n d     a l s o         i n j u n c t i v e         r e l i e f

t o     p r e v e n t           P a r k s       f r o m       p r o c e e d i n g               w i t h     a r b i t r a t i o n .               T h e       s u i t       a l s o

j o i n e d         a s     a     p a r t y         D e f e n d a n t         a       s u b c o n t r a c t o r             o f       P a r k s ,       H a y e s

D r i l l i n g ,           I n c . ,         w h i c h       h a s     s o u g h t             t o     a r b i t r a t e         a     c l a i m       i t     h a d

a g a i n s t         P a r k s .



                            C A R T A         i s     a     m e t r o p o l i t a n               a u t h o r i t y         c r e a t e d         p u r s u a n t           t o

C h a p t e r         2 3       o f     t h e       C h a t t a n o o g a             C i t y         C o d e ,     a s     a u t h o r i z e d           b y     T . C . A .

T i t l e       7 ,       C h a p t e r         5 6 .         T h e     c o n t r o v e r s y               b e f o r e       u s       h a d     i t s       o r i g i n         i n

a     c o n t r a c t           e n t e r e d         i n t o       b e t w e e n           C A R T A       a n d     T .     U .       P a r k s

C o n s t r u c t i o n               C o m p a n y ,         a     g e n e r a l           c o n t r a c t o r ,           t o       b u i l d     a     p r o j e c t

k n o w n       a s       S h u t t l e         P a r k       N o r t h .             S u b s e q u e n t           t o     e n t e r i n g         i n t o       t h e

c o n t r a c t ,           P a r k s         e n t e r e d         i n t o       a     s u b c o n t r a c t             w i t h       H a y e s       D r i l l i n g ,

I n c . ,       t o       p e r f o r m         d r i l l i n g         w o r k         f o r         c a i s s o n       f o u n d a t i o n s           a s     t o       t h e

p r o j e c t .



                            A     d i s p u t e           a r o s e     b e t w e e n             P a r k s       a n d     H a y e s         r e l a t i v e         t o

w h e t h e r         H a y e s         w a s       e n t i t l e d         t o       a d d i t i o n a l           c o m p e n s a t i o n             u n d e r       i t s

s u b c o n t r a c t             f o r       u n a n t i c i p a t e d               c o n s t r u c t i o n             p r o b l e m s         f o r       w h i c h       i t

c o n t e n d e d           i t       w a s     e n t i t l e d         t o       a d d i t i o n a l             c o m p e n s a t i o n .



                            O n       o r     a b o u t       A p r i l       2 5 ,         1 9 9 7 ,       H a y e s       d e m a n d e d         a r b i t r a t i o n

a s     t o     i t s       c l a i m s         a g a i n s t         P a r k s ,           a n d       t h e r e a f t e r ,           o n     J u l y       1 0 ,     1 9 9 7 ,

P a r k s       d e m a n d e d             a r b i t r a t i o n           a s       t o       C A R T A .



                            I t       w a s     C A R T A ' s         p r i n c i p a l               p o s i t i o n       t h a t       i t     i s     a

g o v e r n m e n t a l               e n t i t y         a n d ,     a s     s u c h ,           i t     h a d     n o     a u t h o r i t y           t o     e n t e r



                                                                                            2
i n t o     a       c o n t r a c t               r e q u i r i n g               b i n d i n g               a r b i t r a t i o n                    a n d       t h a t       i t s     a c t   i n

t h a t     r e g a r d           w a s           u l t r a            v i r e s ,           a n d          n o t     e n f o r c e a b l e .



                          T h e           C h a n c e l l o r ,                   a f t e r             i s s u i n g           a     t e m p o r a r y                i n j u n c t i o n ,

f o u n d       t h a t       t h e           a r b i t r a t i o n                   c l a u s e             w a s      v a l i d         a n d           d e c l i n e d           t o

c o n v e r t         t h e       t e m p o r a r y                    i n j u n c t i o n                  h e     h a d       p r e v i o u s l y                  i s s u e d         i n t o   a

p e r m a n e n t         o n e .                 C A R T A            a p p e a l s ,              r a i s i n g            t h e      f o l l o w i n g                  i s s u e s :



                      A .       W H E T H E R T H E C H A N C E L L O R E R R E D I N R U L I N G T H A T
            C A R T A , A L O C A L G O V E R N M E N T A L E N T I T Y , H A S T H E P O W E R T O
            A R B I T R A T E ?

                      B .      W H                    E T H E      R T H        E C H A N C E L L O R E R R E D I N R U L I N G T H A T
            T H E C O M M O N L                       A W P        R O H I      B I T I O N A G A I N S T L O C A L G O V E R N M E N T A L
            E N T I T I E S F R O                     M I N        D E M N      I F Y I N G T H I R D P A R T I E S W A S N O T
            A P P L I C A B L E I                     N T H        I S C        A S E ?

                          C   .               A L     T   E R N A T      I V E L Y , I              F       T H E C      H A N C      E L L O R W A S                  C   O R R E C T
            I   N H O     L   D   I   N   G     T     H   A T C A        R T A H A S                T   H   E P O W      E R T        O A R B I T R A T                E   , D I D
            T   H E C     H   A   N   C   E   L L     O   R E R R          I N H O L D              I   N   G T H A      T T H        E D E M A N D S                  F   O R
            A   R B I T   R   A   T   I   O   N       O   F T . U        . P A R K S                A   N   D H A Y      E S C        O M P L I E D W I                T   H T H E
            C   O N T R   A   C   T   U   A   L       C   O N D I T      I O N S P R E              C   E   D E N T ?



                          I n         f u r t h e r a n c e                     o f      t h e          c o n s t r u c t i o n                p r o j e c t ,                 C A R T A

e n t e r e d         i n t o         a       s t a n d a r d               A I A        c o n t r a c t              w i t h         P a r k s ,              w h i c h ,         a s

p e r t i n e n t         t o         t h i s             a p p e a l ,           c o n t a i n e d                 t h e       f o l l o w i n g                  p r o v i s i o n s :



            4 . 5       A R B I T R A T I O N

            4   .   5 . 1     C o     n t     r   o   v   e r    s i    e s      a n d        C l    a i m s         S u b    j e    c t t         o     A r   b   i t r   a   t i o n .
            A   n   y c o     n t     r o     v   e   r   s y      o   f C      l a i    m      a   r i s i n       g o      u t       o f     o r         r   e   l a t   e   d t o
            t   h   e C o     n t     r a     c   t   ,     o   r      t h e       b r   e   a c    h t h e         r e o    f ,       s h a   l l         b   e     s e   t   t l e d
            b   y     a r b   i t     r a     t   i   o   n     i n       a c   c o r    d   a n    c e w i         t h      t h    e C o      n s       t r   u   c t i   o   n
            I   n   d u s t   r y       A     r   b   i   t r   a t    i o n       R u   l   e s       o f t        h e      A m    e r i c    a n         A   r   b i t   r   a t i o n
            A   s   s o c i   a t     i o     n   ,       a n   d      j u d    g m e    n   t      u p o n         t h e       a   w a r d      r       e n   d   e r e   d     b y
            t   h   e a r     b i     t r     a   t   o   r     o r       a r   b i t    r   a t    o r s m         a y      b e       e n t   e r       e d       i n     a   n y
            c   o   u r t     h a     v i     n   g       j u   r i    s d i    c t i    o   n      t h e r e       o f ,       e   x c e p    t         c o   n   t r o   v   e r s i e s
            o   r     C l a   i m     s       r   e   l   a t   i n    g t      o a      e   s t    h e t i c          e f   f e    c t a      n d         e   x   c e p   t     t h o s e
            w   a   i v e d     a     s       p   r   o   v i   d e    d f      o r      i   n      S u b p a       r a g    r a    p h 4      . 3       . 5   .       S   u   c h
            c   o   n t r o   v e     r s     i   e   s     o   r      C l a    i m s        u p    o n w h         i c h       t   h e A      r c       h i   t   e c t       h a s

                                                                                                        3
            g   i   v   e   n n o       t   i c e        a n d      r e n     d e   r e   d         a d e c       i s i   o n a         s   p r o v          i d e    d i n
            S   u   b   p   a r a g     r   a p h        4 . 4 .    4 s       h a   l l     b       e s u b       j e c   t t o           a r b i t          r a t    i o n u p o n
            w   r   i   t   t e n       d   e m a n      d o f        e i     t h   e r     p       a r t y .         A   r b i t       r a t i o n            m a    y b e
            c   o   m   m   e n c e     d     w h e      n 4 5        d a     y s     h   a v       e p a s       s e d     a f t       e r a C              l a i    m h a s
            b   e   e   n     r e f     e   r r e d        t o      t h e       A   r c   h i       t e c t       a s     p r o v       i d e d i            n P      a r a g r a p h
            4   .   3       a n d       n   o d e        c i s i    o n       h a   s     b e       e n r e       n d e   r e d .

                              .     .       .     .

                              4   . 5 . 7 J u d g m               e n t o n F              i    n    a l A w a r d .    T h e a                      w   a   r d r e n d e r e d
            b   y t h         e     a r b i t r a t o             r o r a r b             i    t    r a t o r s s h a l l b e                        f   i   n a l , a n d
            j   u d g m       e   n t m a y b e                   e n t e r e d           u    p    o n i t i n a c c o r d a                        n   c   e w i t h
            a   p p l i       c   a b l e l a w i                 n a n y c o             u    r    t h a v i n g j u r i s d i                      c   t   i o n
            t   h e r e       o   f .



                              T h e r e a f t e r ,                 a p p a r e n t l y                   P a r k s       a n d         H a y e s            e n t e r e d                 i n t o

s o m e     t y p e           o f       s u b c o n t r a c t                 i n       c o n n e c t i o n               w i t h           t h e        p r o j e c t .                        W e        s a y

" a p p a r e n t l y "                 b e c a u s e             t h e       r e c o r d             d i s c l o s e s            a        p r o p o s a l                d a t e d                M a y

2 5 ,     1 9 9 5 ,           s i g n e d             b y       r e p r e s e n t a t i v e s                     f r o m       H a y e s            t o       P a r k s ,                 b u t           n o t

s i g n e d         b y       P a r k s ,             a n d       a n o t h e r           i n s t r u m e n t                 d a t e d            S e p t e m b e r                     9 ,        1 9 9 5 ,

g e n e r a t e d             b y       P a r k s ,             s t y l e d         " S U B C O N T R A C T                   A G R E E M E N T , "                   s i g n e d                   b y

n e i t h e r           P a r k s           n o r        H a y e s .              I n     a n y           e v e n t ,         H a y e s            c o m m e n c e d                     i t s

e n d e a v o r s             o n       t h e         p r o j e c t           a n d       a f t e r           c o m p l e t i o n                  t h e r e o f             a           d i s p u t e

a r o s e       a s         t o     c e r t a i n               c h a r g e s           c l a i m e d             b y     H a y e s .                H a y e s             m a d e              a

d e m a n d         f o r         a r b i t r a t i o n                 i n       a c c o r d a n c e               w i t h        i t s           u n d e r s t a n d i n g                          o f
                                            1
t h e     a g r e e m e n t .                         U p o n      t h i s          d e m a n d            b e i n g         m a d e         o n         P a r k s ,              P a r k s               m a d e

a    d e m a n d            f o r       a r b i t r a t i o n                 a s       t o         t h i s       c l a i m        a g a i n s t               C A R T A ,                 w h i c h

r e s u l t e d             i n     t h i s           s u i t .



                              W i t h           r e g a r d         t o       t h e       p r i n c i p a l               i s s u e           a s        t o     t h i s                 a p p e a l ,

b e i n g       w h e t h e r               C A R T A           h a d     a u t h o r i t y                 t o     e n t e r           i n t o          a     c o n t r a c t

p r o v i d i n g             f o r         a r b i t r a t i o n ,                 w e        f i n d        t h e       c a s e           o f      W .       M .         S c h l o s s e r



            1
                              I t d o e s n o t a p p e a r t h a t e i t h e r t h e                                       H a y e s       p r o p o s a l          o r         t h e         P a r k s
s u b c o n t r a c t         c o n t a i n e d a n a r b i t r a t i o n c l a u s e .

                                                                                                      4
C o .     v .       S c h o o l              B o a r d ,             9 8 0           F . 2 d            2 5 3     ( 4 t h            C i r . 1 9 9 2 ) ,                         p a r t i c u l a r l y

s i g n i f i c a n t .



                              I n        t h a t          c a s e            a       c o n t r a c t o r                    w a s         s u i n g                t o      r e q u i r e            t h e

s c h o o l         b o a r d            t o          a r b i t r a t e                  a       d i s p u t e              i n      a c c o r d a n c e                         w i t h      a

c o n t r a c t ,             a n d          t h e        s c h o o l                b o a r d            d e f e n d e d                 o n          t h e         g r o u n d           t h a t         i t   h a d

n o     a u t h o r i t y                t o          e n t e r         i n t o              a n        a r b i t r a t i o n                      a g r e e m e n t                 a n d         i t s     a c t

i n     d o i n g         s o        w a s            u l t r a         v i r e s                a n d      u n e n f o r c e a b l e .



                              I n        r e s p o n d i n g                       t o       t h i s        c o n t e n t i o n ,                          t h e         4 t h       C i r c u i t
                                                                                                                                                   2
a p p l i e d           w h a t          i t          d e s i g n a t e d                    t h e        D i l l o n             R u l e                  a n d         o p i n e d         a s      f o l l o w s

( a t     p a g e         2 5 5 ) :



                              T   h e        q    u   e s t i    o   n       b     e f o     r e        t h e     c    o    u r t         i    s       w   h e t h e        r       t h e
            S   c   h   o o   l      B   o   a    r   d p o      s   s e     s     s e s        t     h e a u     t    h    o r i    t    y        u n     d e r t          h    e l a w      s      o f
            t   h   e     C   o   m m    o   n    w   e a l t    h       o   f        V i    r g      i n i a     t    o      a g    r    e    e       t   o a r b          i    t r a t e
            c   o   n   t r   a   c t    u   a    l      d i s   p   u t     e     s ,       f o      r i f       i    t      d o    e    s        n o     t , t h          e    n a n y        s u c h
            a   g   r   e e   m   e n    t        b   y t h      e       B   o     a r d        i     s u n e     n    f    o r c    e    a    b   l e        a s u         l    t r a v      i r e s
            a   n   d     t   h   e      m   o    t   i o n      t   o       c     o m p     e l        a r b i   t    r    a t i    o    n        t h     e r e f o        r    e m u s      t b e
            d   e   n   i e   d   .          S    e   e R i      c   h m      o     n d       R y      . C o .         v    . R      i    c  h     m o      n d , E          t    c . , 1     4 5
            V   a   .     2   6   6 ,        2    9   9 , 1      3   3       S     . E .        8     8 8 , 8     9    8      ( 1    9    2  6     )       ( “ W h e        n       t h e
            c   o   n   t r   a   c t        i    s      o n c   e       d   e     c l a     r e      d u l t     r    a      v i     r    e  s    ,       t h e f          a    c t t h      a t      i t
            i   s       e x   e   c u    t   e    d      d o e   s       n   o     t v       a l      i d a t e        i    t ,      n    o  r         c   a n i t               b e
            r   a   t   i f   i   e d        s    o      a s     t   o       m     a k e        i     t t h e          b    a s i    s       o     f       s u i t          o    r a c t      i o n ,
            n   o   r     d   o   e s        t    h   e d o      c   t r     i     n e       o f        e s t o   p    p    e l      a    p p      l y     . ” ) ;          a    c c o r d
            R   i   c   h a   r    d     L    .        D e a l         &       A    s s o    c s      . , I n      c    .      v .         C o       m m    o n w e a       l    t h , 2      2 4
            V   a   .     6   1   8 ,        2
                                             9        9 S .      E   . 2     d        3 4    6        ( 1 9 8 3   )    .         T   h    e        r e     s o l u t        i    o n o f        t    h i s
            q   u   e   s t   i   o n        d
                                             e        p e n d    s       i   n        t u    r n        u p o n        a    p p l    i    c a      t i     o n o f               t h e D      i l    l o n
            R   u   l   e ,       a      r l u        e o f          c o     n     s t r     u c      t i o n     a    p    p l i    c    a b      l e        i n V         i    r g i n i    a
            w   h   e   n     d   e t    e m r        i n i n    g       t   h     e p       o w      e r s o     f         l o c    a    l        g o     v e r n m        e    n t : “      T h    e r e
            c   a   n     b   e      n   o q          u e s t    i   o n           t h a     t        V i r g i   n i       a l      o    n g          h   a s f o          l    l o w e d    ,      a n d
            s   t   i   l l       a d    h e r        e s t      o   ,       t     h e       D i      l l o n     R u       l e      o    f        s t     r i c t
            c   o   n   s t   r   u c    t i o        n c o      n   c e     r     n i n     g        t h e p     o w       e r s         o f          l   o c a l          g o v e r n i n g
            b   o   d   i e   s   . ”        C        o m m o    n    w e     a     l t h         v    . C o u      n t     y B      d    . ,          2   1 7 V a          . 5 5 8 , 2 3 2
            S   .   E   . 2   d      3   0 ,          4 0 (      1   9 7     7     ) .




            2
                              T h e R u l e t a k e s i t s n a m e f r o m                                           J o h n F . D i l l o n , a F e d e r a l C i r c u i t
J u d g e , C h i e f           J u s t i c e o f t h e I o w a S u p r e m e                                         C o u r t , n o t e d l a w p r o f e s s o r a n d a u t h o r
o f D i l l o n o n             M u n i c i p a l C o r p .

                                                                                                            5
                     A   c c     o   r   d   i n    g       t       o t       h   e     D i   l l    o n      R u l e ,               l   o       c   a   l       g   o   v e r n i n       g
b   o   d   i    e   s      s    u   c   h      a   s       c       o u n     t   i   e s ,      m   u n i    c i p a l               c   o       r   p   o r     a   t   i o n s ,         a n   d
s   c   h   o    o   l      b    o   a   r   d s        “   p       o s s     e   s   s a     n d       c a   n e x e             r c     i       s   e     o     n   l   y t h o s         e
p   o   w   e    r   s      e    x   p   r   e s    s l     y          g r    a   n   t e d      b   y t      h e G e             n e     r       a   l     A     s   s   e m b l y ,         t   h o s e
n   e   c   e    s   s   a r     i   l   y      o   r       f       a i r     l   y     i m   p l    i e d       t h e r          e f     r       o   m   ,       a   n   d t h o s         e     t h a t
a   r   e        e   s   s e     n   t   i   a l        a   n       d i       n   d   i s p   e n    s a b    l e . ”             .       .           .           T   h   e R u l e           i   s
s   t   r   i    c   t   l y         c   o   n s    t r     u       e d       a   n   d s     t r    i c t    l y e n             f o     r       c   e d         b   y     t h e
V   i   r   g    i   n   i a         S   u   p r    e m     e          C o    u   r   t a     n d       t h   e c o u             r t             d   o e     s       n   o t l i b         e r a l l y
r   e   c   o    g   n   i z     e       g   o v    e r     n       m e n     t   a   l p     o w    e r s       b y i            m p     l       i   c a     t i     o   n .     S e       e
B   r   o   w    n   ,      3    2 9         S .    E .     2       d a       t       4 7 2      (   p o w    e r t o                 l   e       a   s e       r     e   a l t y c         a n n o t
b   e       i    m   p   l i     e d         f r    o m             c o u     n   t   y ’ s      e   x p r    e s s p             o w     e       r     t     o       s   e l l o r
c   o   n   v    e   y      r    e a l       t y    ) ;             C o m     m   o   n w e    a l    t h      v . C o              u n       t   y     B     d .     ,     2 3 2 S         . E . 2 d
a   t       4    4       ( p     o w e       r      t o             b a r     g   a   i n     c o    l l e    c t i v e           l y             c   a n     n o     t     b e i m         p l i e d
f   r   o   m        e   x p     r e s       s l    y       g       r a n     t   e   d p     o w    e r s       o f s            c h     o       o   l       b o     a   r d s t o
c   o   n   t    r   a   c t     ,   h       i r    e       e       m p l     o   y   e e s   ,      a n d       s e t            t e     r       m   s       o f         e m p l o y       m e n t ) .
S   i   g   n    i   f   i c     a n t       l y    ,       “       [ i ]     f       t h e   r e       i s      a n y            r e     a       s   o n     a b     l   e d o u b         t
w   h   e   t    h   e   r       l e g       i s    l a     t       i v e         p   o w e   r      e x i    s t s ,             t h     a       t     d     o u     b   t m u s t           b e
r   e   s   o    l   v   e d       a g       a i    n s     t          t h    e       l o c   a l       g o   v e r n i           n g             b   o d     y .     ”       C o n f       r e r e
C   l   u   b    ,       3 8     7 S         . E    . 2     d          a t      4     7 3     ( e    m p h    a s e s             a d     d       e   d )     ;       a   c c o r d
S   t   a    l   l i      n g     s v         .       W a       l    l ,      2 3     5 V     a .       3 1   3 , 3 1             6 ,             3   6 7       S     .   E . 2 d 4         9 6 ,
4   9   7        ( 1     9 8     8 ) .

                   S     c   h   l
                                 o       s s e r          a n           d     t   h e S       c h o    o l      B o a         r   d     a         g r     e e         t   h   a t     t   h e
s   t   a t      e       c   o   n
                                 s       t i t u        t i o           n     d   o e s       n o t      e    x p r e         s   s   l y           c     o n f       e   r     t   h e     p o w e r
t   o     a      r b     i   t   r
                                 a       t e o          n V             i r   g   i n i a       s c    h o    o l b           o   a   r d         s .         B       o   t   h     p a   r t i e s
a   l   s o        a     p   p   e
                                 a       r t o            a g           r e   e     t h a     t s      u c    h a             p   o   w e         r       c a n       n   o   t     b e
c   o   n s      i d     e   r   e
                                 d         “ e s        s e n           t i   a   l ” o       r “      i n    d i s p         e   n   s a         b l     e ”         t   o     t   h e
f   u   n c      t i     o   n   i
                                 n       g o f            s c           h o   o   l b o       a r d    s .        T h         e   r   e f         o r     e ,         i   f     t   h e     p o w e r
t   o     a      g r     e   e   t       o a r          b i t           r a   t   e i s         n o    t      e x p r         e   s   s l         y       g r a       n   t   e d     b   y
s   t   a t      u t     e     o r         c a n        n o t             b   e     i m p     l i e    d      f r o m             a     p         o w     e r         e   x   p l   i c   i t l y
c   o   n f      e r     r   e d         o n s          c h o           o l       b o a r     d s      b y      t h e             G   e n         e r     a l         A   s   s e   m b   l y , i t
d   o   e s        n     o   t e         x i s t        .

            S            c h l o         s   s e r c o n t                    e n d s         t h a t t           h   e a u t h o r                       i   t y t o a g r e e t o
a   r b i t r            a t e           i   s c o n f e r                    r e d i         n s e c t           i   o n 2 2 . 1 -                       7   1 o f t h e
V   i r g i n            i a C           o   d e .   T h a                    t s t a         t u t e ,           w   h i c h l i s                       t   s t h e c o r p o r a t e
p   o w e r s              o f           t   h e C o m m o                    n w e a l       t h ’ s s           c   h o o l b o a                       r   d s , p r o v i d e s
t   h a t e              v e r y

    s   c   h    o o l           b o     a r    d i s . .                             . v     e s t e d           w i t       h     a l l                 t   h   e       p   o w e r s a n d
    c   h   a    r g e d           w     i t    h a l l t h                       e d u       t i e s ,           o b l       i   g a t i o               n   s     a     n   d
    r   e   s    p o n s         i b     i l    i t i e s i m                     p o s e     d u p o         n     s c       h   o o l b                 o   a   r d     s     b y l a w
    a   n   d      m a y           s     u e    , b e s u e                       d , c       o n t r a       c   t ,         b   e c o n                 t   r   a c     t   e d w i t h
    a   n   d    , i n             a     c c    o r d a n c e                     w i t h       t h e         p   r o v       i   s i o n s                   o   f       t   h i s t i t l e ,
    p   u   r    c h a s         e ,       t    a k e , h o l                     d , l       e a s e         a   n d         c   o n v e y                   s   c h     o   o l
    p   r   o    p e r t         y .     . .    .

V   a   . C          o   d   e A n           n . §                  2   2 .   1   -   7 1 ( M i c h i e                   1   9 8 5       ) (             e   m p h a s i           s a     d d e d ) .
S   c   h l o        s   s   e r a           s s e r t              s     t   h   a   t b e c a u s e                 t   h   e S         c h o           o   l B o a r             d h     a s t h e
“   c   a p a        c   i   t y t           o c o n                t   r a   c   t   , [ i t ] . .                       .     c l       e a r           l   y h a s               t h e     p o w e r
t   o     e n        t   e   r i n           t o c o                n   s t   r   u   c t i o n c o n t               r   a   c t s         c o           n   t a i n i n           g
a   r   b i t        r   a   t i o n           p r o v              i   s i   o   n   s f o r t h e                   r   e   s o l       u t i           o   n o f c               l a i   m s
r   e   l a t        i   n   g t o             t h e                c   o n   t   r   a c t . ”   A p p               e   l   l a n       t ’ s               B r . a t               1 0   - 1 1 .



                                                                                                       6
                            I t i       s        n   o   t   e n           t i    r    e
                                                                                      l y          c   l   e a   r w h e      t   h   e r S c h          l o s s        e r
          c   o   n t     e n d s       t    h   a   t       t
                                                             h e             g    r    a
                                                                                      n t          o   f     t   h e p o      w   e   r t o c            o n t r        a c t i          n
          s   e   c t     i o n 2       2    .   1   -   7   1 i           s      a    ne        x p   r   e s   s c o n      f   e   r r a l o          f t h          e p o w          e r       t o
          a   g   r e     e t o         a    r   b   i   t a t
                                                             r             e      o    rw        h e   t   h e   r i t        c   o   n t e n d s          t h a        t t h e
          p   o   w e     r t o         a    r   b   i   t a t
                                                             r             e      i    si        m p   l   i e   d i n        t   h   e p o w e          r t o            c o n t        r a c t .
          W   h   i l     e n e i       t    h   e   r       c
                                                             o n           t e    n    t
                                                                                      i o        n     i   s     w i t h o    u   t     f o r c e        , u l          t i m a t        e l y
          e   a   c h       f a i l     s    .           B t h
                                                             o               t    h    eP        u b   l   i c     P r o c    u   r   e m e n t          A c t ,          V i r g        i n i a
          C   o   d e       § § 1       1    - 3 5           e
                                                             t             s e    q   ,.         a n   d     s   e c t i o    n       1 5 . 1 - 5        0 8 o          f t h e
          V   i   r g     i n i a       C    o d e           c
                                                             o n           f i    r    mt        h a   t     t   h e V i      r   g   i n i a G          e n e r        a l
          A   s   s e     m b l y       d    o e s           n
                                                             o t             c    o    n
                                                                                      s i        d e   r     t   h e g r      a   n   t o f a              r i g        h t t o
          c   o   n t     r a c t       a    s   e       x r e
                                                             p             s s    l    yc        o n   f   e r   r i n g      a       r i g h t          t o a          g r e e          t   o
          a   r   b i     t r a t e     .        I       t i s               a    l   os         e v   i   d e   n t f r      o   m     t h e s e          s t a        t u t e s        ,
          e   s   p e     c i a l l     y      w h       e n t             h e    y   a r        e     c   o n   s t r u e    d       s t r i c t        l y a          s r e q          u   i r e d
          b   y     t     h e D i       l    l o n         R u l           e ,      t h a        t     w   e     a r e n      o   t     a t l i          b e r t        y t o            i   m p l y
          s   u   c h       a r i       g    h t         f r o m             t    h e S          c h   o   o l     B o a r    d   ’   s r i g h          t t o            c o n t        r   a c t .



                              I n   S c h l o s s e r ,                           a s          h e r e ,         t h e      c o n t r a c t o r                 c o n t e n d e d                  t h a t

e v e n   i f         s t a t e         l a w            d o e s               n o t           p e r m i t         a r b i t r a t i o n ,                  t h e             F e d e r a l

S t a t u t e ,           w h i c h          d o e s ,                o v e r r u l e s                    s t a t e        l a w .             I n      d i s p o s i n g                   o f       t h i s

q u e s t i o n           t h e     S c h l o s s e r                          C o u r t           s t a t e d           t h e        f o l l o w i n g                 ( a t        p a g e           2 5 8 ) :



                              S c h l   o s s e r            ,        p    e r    h    a   ps a        n t   i c   i p a    t i n     g      o u     r h o      l   d   i     n g ,
          c   o   n   t   e   n d s     t h a t              t h      e      F    e    d   er a l        A   r b   i t r    a t i     o n       A    c t p      r   e   e     m p t s
          a   p   p   l   i   c a t i   o n o f                t      h    e      D    i   ll o n        R   u l   e .        I t        a   r g     u e s      t   h   a     t    a n   y
          s   t   a   t   e     l a w   ,    s u c           h        a    s      t    h   e  D i      l l   o n      R u   l e ,        t   h a     t p r      o   h   i     b i t s
          e   n   f   o   r   c e m e   n t o f                a      n      a    r    b   it r a      t i   o n      a g   r e e     m e    n t        r u n   s       a     f o u l      o f
          t   h   e       F   A A b     e c a u s            e        t    h e         F   AA “        i s     a      c o   n g r     e s    s i     o n a l        d   e     c l a r    a t i o n
          o   f       a       l i b e   r a l f              e d      e    r a    l        po l i      c y     f   a v o    r i n     g      a r     b i t r    a t     i     o n
          a   g   r   e e     m e n t   s , n o              t w      i    t h    s    t n d i
                                                                                           a           n g     a   n y      s t a     t e       s    u b s t    a n     t     i v e      o r
          p   r   o   c e     d u r a   l    p o l           i c      i    e s         t   o  t h      e     c o   n t r    a r y     , ”       M    o s e s        H   .        C o n    e
          M   e   m   o r     i a l      H o s p .                V    .         M e     r u r y
                                                                                           c             C   o n    s t r    . C       o r    p .    , 4 6      0       U     . S .      1 ,
          2   4   ,     1     0 3 S     . C t .              9   2    7    ,       9   4 , 7
                                                                                           1           4     L .   E d .    2 d       7 6    5       ( 1 9 8    3 )     ,       w h i    c h
          r   e   q   u i     r e s     t h a t              f   e    d    e   r a     l c o u         r t   s     “ r i    g o r     o u    s l     y e n      f o     r     c e
          a   g   r   e e     m e n t   s    t o             a   r    b    i   t r     a t e , ”         D   e a   n W      i t t      e r       R    e y n o     l d     s     I n c    .       v .
          B   y   r   d ,       4 7 0     U . S .                2    1    3   ,       2 2 1 ,         1 0   5     S . C    t .       1 2    3 8     , 1 2      4 3     ,       8 4
          L   .   E   d .     2 d 1     5 8 ( 1              9   8    5    )   .          T h i s        a   r g   u m e    n t       i s       u    n a v a    i l     i     n g .

                    T h e F A A d o e s e m b o d y                                                    “ a n a t i o n a l p o l i c y f a v o r i n g
          a r b i t r a t i o n . ” S o u t h l a n d                                                   C o r p . v . K e a t i n g , 4 6 5 U . S . 1 ,



          1 0 , 1 0 4 S . C t . 8 5 2 , 8 5 8 , 7 9 L . E d . 2 d 1 ( 1 9 8 4 ) .                                                                                         T h i s
          p o l i c y i s e n u n c i a t e d b r o a d l y i n s e c t i o n 2 o f                                                                                     t h e F A A ,
          w h i c h p r o v i d e s i n p e r t i n e n t p a r t t h a t




                                                                                                             7
    [   a   ]       w r i t       t e      n p      r o v        i s i o        n i n              . . .      a c o          n t    r     a c t e v i d e n c                   i n g            a
    t   r   a   n   s a c t       i o      n i      n v o        l v i n        g c o          m   m e r    c e t o             s   e     t t l e b y
    a   r   b   i   t r a t       i o      n a         c o       n t r o        v e r s        y     t h    e r e a f        t e    r       a r i s i n g o u                   t o f
    s   u   c   h     c o n       t r      a c t       o r          t r a       n s a c        t   i o n    , . . .             s   h     a l l b e v a l i                     d ;
    i   r   r   e   v o c a       b l      e ,      a n d           e n f       o r c e        a   b l e    , s a v          e      u     p o n s u c h g r                      o u n d s
    a   s       e   x i s t          a      t l      a w          o r i          n e q         u   i t y       f o r          t h     e      r e v o c a t i o n                   o f
    a   n   y       c o n t       r a       c t .

9       U   .   S   . C .        §      2       (   e    m p     h   a s    i s a         d    d   e d )    .           A    n d          w e      h   a   v   e h     e l d t h a t
“   [   t   ]   h   e l        a n    g u a     g   e       o    f      [   s e c t       i    o   n 2      ]       r e q    u i r        e s      t   h   a   t s     t a t e s
p   l   a   c   e     n o        g    r e a     t    e    r      r   e s    t r i c       t    i   o n s         u p o n       a r        b i t    r   a   t   i o n
p   r   o   v   i   s i o      n s      t h     a   n       t    h   e y       p l a      c    e      u p   o    n o t       h e r           c o   n   t   r   a c t   u   a    l
t   e   r   m   s   , ”        a n    d t       h   a    t       g   e n    e r a l       l    y   , “      i    f a         s t a        t e      l   a   w     s i   n   g    l   se           o    u t
a   r   b   i   t   r a t      i o    n a       g   r    e e     m   e n    t s a         n    d      l i   m    i t s       t h e        i r      e   n   f   o r c   e   a    b   li      i    t   y
i   t       i   s     p r      e e    m p t     e   d    . ”            S   a t u r        n        D i s    t    r i b .        C o       r p .       v   .     W i   l    l    i   ma      s   ,
9   0   5       F   . 2 d        7    1 9 ,         7    2 2         ( 4    t h C         i r      . )      (    e m p h     a s e        s a      d   d   e   d ;     f   o    o   nt      o    t   e
o   m   i   t   t   e d )      ,      c e r     t    .       D   e    n i    e d ,        _ _      _ _      U    . S .       _ _ _        _ ,      1   1   1     S .   C   t    .   5       1    6   ,
1   1   2       L   . E d      . 2    d 5       2   7       (    1   9 9    0 ) .           I      n S      a    t u r n     , f          o r      e   x   a   m p l   e   ,      w e
i   n   v a     l   i d a      t e    d a           p    r o     v   i s    i o n         o f         t h   e       V i r    g i n        i a      M   o   t   o r     V   e    h i c       l e
D   e   a l     e   r L        i c    e n s     i   n    g       A   c t       w h i      c h         p r   o    h i b i     t e d           a u   t   o   m   o b i   l   e
m   a   n u     f   a c t      u r    e r s         a    n d         d e    a l e r       s        f r o    m       e n t    e r i        n g      i   n   t   o a     g   r    e    e m e n t s
t   h   a t         i n c      l u    d e d         m    a n     d   a t    o r y         a l      t e r    n    a t i v     e d          i s p    u   t   e     r e   s   o    l    u t i o n
p   r   o v     i   s i o      n s    .         W   e       h    e   l d       t h a      t        t h e         p r o v     i s i        o n      w   a   s     p r   e   e    m    p t e d
b   y     t     h   e F        A A      b e     c   a    u s     e      i   t “ s         i n      g l e    d    [ d ]       o u t           a r   b   i   t   r a t   i   o    n
c   l   a u     s   e s        a n    d u       n   r    e a     s   o n    a b l y         b      u r d    e    n [ e d     ] t          h e      a   b   i   l i t   y        t    o      f o r m
a   r   b i     t   r a t      i o    n a       g   r    e e     m   e n    t s . ”                9 0 5         F . 2 d       a t           7 2   3   .

                    T   h    e D      i    l l o n         R     u   l e    ,     h   o   w
                                                                                          e v        e r ,         d    o e s       n     o t       s i n g l      e   o u           t      a n d
d   i   s p     r   o   p    o r t    i    o n a t       e l     y     b    u r   d   e   n  a       r b i t       r    a t i o     n        p   r o v i s i       o n s .                  I t
i   s     a         r   u    l e      o    f g e         n e     r   a l      a   p   p   l
                                                                                          i c        a b i l       i    t y t       h     a t       d e f i n      e s a             n d
i   n   v a     l   i   d    a t e    s       a l l        u     l   t r    a     v   i    r
                                                                                           e s          a c t      s       o f      l     o c    a l g o v         e r n i           n g
b   o   d i     e   s   .         U   n    l i k e         t     h   e      p r   o   v   i
                                                                                          s i        o n d         r    a w n       i     n t    o q u e s         t i o n             i n
S   a   t u     r   n   ,      t h    e       R u l      e       i   s      n o   t       “
                                                                                          a n           i d i      o    s y n c     r     a t    i c r u l         e   s p           e c i f i c
t   o     a     r   b   i    t r a    t    i o n         a g     r   e e    m e   n   t , ”
                                                                                          s             b u t           i s i       n     s t    e a d “ m         e r e l           y a n
u   n   r e     m   a   r    k a b    l    e p a         r t         o f      V   i   r i n
                                                                                          g          i a ’ s            g e n e     r     a l       l a w s        o f
c   o   n t     r   a   c    t f      o    r m a t       i o     n   . ”          I   d   .  a       t 7 2         5    .       A   s        “   a g e n e         r a l             r    u l e
o   f     c     o   n   t    r a c    t       f o r      m a     t   i o    n   , ”       S
                                                                                          u p        a k &               S o n s           M f    g . C o .          v .             P    e r v e l
I   n   d u     s   .    ,      I n    c    . , 5        9 3         F .    2   d     1 5 ,
                                                                                          3             1 3 7           ( 4 t h           C i    r . 1 9 7 9       ) , i             t
c   o   n s     t   i   t    u t e    s       a “        g r     o   u n    d   [ ]       a
                                                                                          s          e x i s       t    [ s ]       a     t      l a w o r           i n             e    q u i t y
f   o   r       t   h   e      r e    v    o c a t       i o     n     o    f     a   n   y  c       o n t r       a    c t , ”           w i    t h i n t         h e m             e    a n i n g
o   f     9         U   .    S . C    .       § 2        .           A s        s u   c , h          i t f         a    l l s       w     i t    h i n t h         e
e   x   c e     p   t   i    o n      t    o s e         c t     i   o n        2 '   s g e          n e r a       l       r u l    e        o   f e n f o         r c e a           b i l i t y
o   f     a     r   b   i    t r a    t    i o n         p r     o   v i    s   i o   n s ,          a n d         t    h e r e     f     o r    e i s n           o t
p   r   e e     m   p   t    e d      b    y t h         e       F   A A    .         S e e           P e r r       y       v .      T     h o    m a s , 4        8 2 U             . S .




                                                                                                     8
          4   8   3   ,     4   9   2    n . 9        , 1 0     7       S . C   t   .     2 5 2     0 ,     2 5   2 7     n .       9   ,     9 6       L . E d . 2 d
          4   2   6       ( 1   9   8   7) ( u        n d e r       t   h e     F   A A   ,   “     s t   a t e     l   a w ,       w   h   e t h   e   r o f
          l   e   g   i   s l   a   t   iv e o        r j u     d   i   c i a   l     o   r i g     i n   ,   i   s     a p p l     i   c   a b l   e     i f t h a t
          l   a   w       a r   o   s   e  t o        g o v e   r   n     i s   s   u e   s   c     o n   c e r   n i   n g t       h   e     v a   l   i d i t y ,
          r   e   v   o   c a   b   i   li t y ,        a n d       e   n f o   r   c e   a b i     l i   t y     o f     c o n     t   r   a c t   s
          g   e   n   e   r a   l   l   y” ) (        e m p h   a   s   i s     i   n     o r i     g i   n a l   ) ;     S u p     a   k   , 5     9   3 F .       2   d a t
          1   3   7       ( “   S   e   ct i o n        2 [     o   f     t h   e     F   A A ]       d   i c t   a t   e s t       h   e     e f   f   e c t       o   f a
          c   o   n   t   r a   c   t   ua l l y        a g r   e   e   d - u   p   o n     a r     b i   t r a   t i   o n p       r   o   v i s   i   o n ,       b   u t i t
          d   o   e   s     n   o   t    d i s p      l a c e       s   t a t   e     l   a w       o n     t h   e     g e n e     r   a   l p     r   i n c i     p   l e s
          g   o   v   e   r n   i   n   g f o r       m a t i   o   n     o f       t h   e c       o n   t r a   c t     i t s     e   l   f . ”   )   .



                              W e       r e c o g n i z e           t h a t         t h e       F e d e r a l           C i r c u i t           C o u r t           w a s

a p p l y i n g           t h e         g e n e r a l       l a w         o f       V i r g i n i a             i n     S c h l o s s e r               r e l a t i v e           t o

a u t h o r i t y             o f       g o v e r n m e n t a l               b o d i e s           t o       c o n t r a c t ,             b u t       w e     f i n d         t h e     l a w

o f   V i r g i n i a               o n       t h i s     q u e s t i o n             t o       b e       a l m o s t         i d e n t i c a l               t o       t h e     l a w       o f

t h i s   S t a t e .



                              W e       a c c o r d i n g l y             c o n c l u d e               t h a t       S c h l o s s e r             i s       a n

a p p r o p r i a t e               c a s e       f o r     u s         t o     f o l l o w .                 C o n s e q u e n t l y ,                 w e     f i n d         t h e

a c t i o n       o f         C A R T A         i n     e x e c u t i n g             t h e         c o n t r a c t           p r o v i d i n g               f o r

a r b i t r a t i o n               w a s       u l t r a       v i r e s .



                              O u r         d e t e r m i n a t i o n               t h a t         S c h l o s s e r             i s       a p p r o p r i a t e

a u t h o r i t y             i s       r e i n f o r c e d             b y     t h e         f a c t         t h a t       a t     l e a s t           o n e       o l d e r

T e n n e s s e e             c a s e ,         N a s h v i l l e             v .     S u t h e r l a n d               &     C o . ,         9 2       T e n n .         3 3 5 ,       2 1

S . W .   6 7 4               ( 1 8 9 3 ) ,           q u o t e s         w i t h         a p p r o v a l             t h e       D i l l o n           R u l e ,         a n d     t h e




                                                                                                9
f u r t h e r                   f a c t               t h a t              t h e             e n a b l i n g                           S t a t e                 s t a t u t e                    a u t h o r i z e s
                                                                                                                                                                      3
a r b i t r a t i o n                               o n l y           a s          t o               l a b o r                 d i s p u t e s .



                                          I n         r e a c h i n g                        t h i s                 d e c i s i o n ,                           w e          a r e         a w a r e                   t h a t             i n        a t

l e a s t             o n e               c a s e              i n v o l v i n g                           a         m u n i c i p a l i t y , 4- - a                                            c a s e                m e n t i o n e d                     b y

t h e      C h a n c e l l o r                                 i n         h i s             b e n c h                    o p i n i o n - - a                              c o n t r a c t                    c o n t a i n i n g                        a n

a r b i t r a t i o n                               c l a u s e              w a s                   t h e           s u b j e c t                     o f            a       s u i t ,                   b u t         i n            t h a t         c a s e          n o

a t t a c k                w a s              m a d e            a s         t o             t h e               v a l i d i t y                       o f            t h e             c l a u s e                 a n d              t h e

C h a n c e l l o r                           h i m s e l f                  c o n c e d e d                              t h a t                i t       w a s              n o t         a u t h o r i t y                            i n      t h e             c a s e

a t     b a r .



                                          F i n a l l y                    a s             t o           t h i s               i s s u e ,                 w e             a r e          a l s o             a w a r e                  t h a t         t h e
                                                                                                                                                                 5
g e n e r a l                   T e n n e s s e e                          a r b i t r a t i o n                                   s t a t u t e                          d o e s           n o t             e x e m p t

g o v e r n m e n t a l                               e n t i t i e s ,                              b u t           w e           b e l i e v e                      t h a t             u n d e r                 t h e              T e n n e s s e e

r u l e       a s               t o           t h e            a u t h o r i t y                           o f            s u c h                e n t i t i e s ,                        i t             w o u l d               b e       n e c e s s a r y




              3
                                          T . C . A .            7 - 5 6 - 1 0 2                     ( d )        a n d            ( e )         p r o v i d e                t h e        f o l l o w i n g :

                                          (   d )      T   h   e m u n i           c   i p       a   l   i t   y ,         c   o   u   n t   y   ,   o r c                o m b i   n a t       i o   n   t       h e   r e   o    f    , o r a
              t   r    a    n s       i   t     a    u t   h   o r i t y           c   r e       a   t   e d     u    n    d   e   r     t   h   e   p r o v              i s i o   n s         o f     t h       i s     p   a    r    t , h a s
              t   h    e      p       o   w   e r      a   n   d a u t h           o   r i       t   y     t   o      b    a   r   g   a i   n     c o l l e              c t i v   e l y         w   i t h         l   a b   o    r
              o   r    g    a n       i   z   a t    i o   n   s r e p r           e   s e       n   t   i n   g      e    m   p   l   o y   e   e s a n d                  m a y     e n       t e   r i         n t   o     a    g    r e e m e n t s
              w   i    t    h         s   u   c h      o   r   g a n i z a         t   i o       n   s     r   e l    a    t   i   v   e     t   o w a g e                s , s     a l a       r i   e s ,         h   o u   r    s    ,
              w   o    r    k i       n   g     c    o n   d   i t i o n s         ,     h       e   a   l t   h      b    e   n   e   f i   t   s , p e n                s i o n   s a         n d     r e       t i   r e   m    e    n t
              a   l    l    o w       a   n   c e    s     o   f s u c h               e m       p   l   o y   e e    s    .

                                          ( e )        I n t h e c a s e                           o f         a n y           l a b     o   r d       i   s p       u t e i        n    v o l v i n g              s u c     h
              e   m    p    l   o     y   e e s        w h e r e c o l l e                       c t i     v   e b a           r g a     i   n i n     g     d       o e s n        o    t r e s u l              t i n         a
              s   e    t    t   l     e   m e n t      , t h e s a m e                           s h a     l   l b e             s u     b   m i t     t   e d         a t t        h    e w r i t t              e n r       e q u e s t o f
              e   i    t    h   e     r     p a r      t y t o f i n a l                           a n     d     b i n         d i n     g     a r     b   i t       r a t i o      n    , p u r s u              a n t       t o t h e
              p   r    o    v   i     s   i o n s        o f a n y a g r                         e e m     e   n t e           n t e     r   e d       i   n t       o s o          p    r o v i d i n            g , o       r i n t h e
              a   b    s    e   n     c   e o f          s u c h p r o v i                       s i o     n   s , w           i t h         t h e         w r       i t t e n           c o n s e n t              o f       b o t h
              p   a    r    t   i     e   s . .          . .



              4
                                          W i l e m a n              v .         M a y o r               a n d        A l d e r m e n ,                    E t c . ,            2 9        T e n n . A p p .                  1 7 2 ,          1 9 5         S . W . 2 d
3 2 5     ( 1 9 4 6 ) .

              5
                                          T . C . A .            T i t l e             2 9 ,             C h a p t e r                 5 .

                                                                                                                                         1 0
f o r     t h e     a r b i t r a t i o n           s t a t u t e         t o     s p e c i f i c a l l y            i n c l u d e     t h e m       b e f o r e

t h e y     w o u l d       b e     a u t h o r i z e d           t o     e n t e r        i n t o     a n       a r b i t r a t i o n       a g r e e m e n t .



                          I n     l i g h t       o f     o u r     d i s p o s i t i o n            o f     t h e     f i r s t     i s s u e ,       i t     i s

u n n e c e s s a r y           t h a t     w e     a d d r e s s         t h e     o t h e r        t w o .



                          B e c a u s e       n o       i s s u e       i s     r a i s e d      a s       t o     t h e   r i g h t       o f     H a y e s     t o

r e q u i r e       a r b i t r a t i o n ,             t h e     s t a y       i s s u e d      b y       t h i s     C o u r t     a s     t o     t h a t

f e a t u r e       o f     t h e     c a s e       i s     l i f t e d .



                          F o r     t h e     f o r e g o i n g           r e a s o n s        t h e       j u d g m e n t     o f     t h e       T r i a l

C o u r t     i s     r e v e r s e d         a n d       t h e     r e l i e f          s o u g h t       b y     C A R T A   i n     t h e       T r i a l

C o u r t     i s     g r a n t e d .             C o s t s       o f     a p p e a l ,        a s     w e l l       a s   c o s t s       b e l o w ,       a r e

a d j u d g e d       a g a i n s t         P a r k s .



                                                                                _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                                H o u s t o n M . G o d d a r d , P . J .


C O N C U R :




_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
D o n T . M c M u r r a y , J .



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
C h a r l e s D . S u s a n o , J r . , J .




                                                                                   1 1